JUDGE ROBERTSON
detjvbbed the opinion op the court.
This is an action in personam against “the owners” of the steamboat Potomac, running on the Ohio River, for damages for the negligent loss of - a gray mare shipped on the boat for the appellant. The summons against the “owners” was served on the captain of the boat; and “the owners,” without individualizing themselves by their respective names, appeared and filed an answer denying the jurisdiction of the state court. The circuit court, sustaining that plea, dismissed the action. The boat itself was not attached or proceeded against, but a personal judgment only was sought. This is therefore not a maritime case within the exclusive jurisdiction of the Federal judiciary; consequently the dismission of the petition for supposed want of jurisdiction was erroneous.
The 46th section of the Civil Code does not authorize a suit against the owners alone without naming them; but the answer waived all objection to the form of the action. Yet, as a final judgment can not be rendered and enforced against them without naming the owners, the plaintiff may, on the return of the cause to the lower court, be allowed to amend his petition by naming the owners; but no new summons will be necessary, as they have appeared to the action as it is.
Judgment reversed, and cause remanded for further proceedings. *